Case 3:19-cv-01111-DRD Document 27-1 Filed 03/04/19 Page 1 of 1
Monday, March 4, 2019 at 6:35:49 PM Atlantic Standard Time

 

Subject: |ntegrand Assurance Company - A||ied World Re Syndicate 2232
Date: Monday, March 4, 2019 at 4:25:41 PM Atlantic Standard Time
From: Eppinger, Raymond

To: Pedro Jimenez

Dear Mr. Jimenez:

This will confirm that A||ied World Re on Beha|f of L|oyd’s Syndicate 2232 (”Allied") consents to the removal of
the lawsuit filed by lntegrand Assurance Company in Puerto Rico against A||ied and several other reinsurance
companies from the Court of the Commonwealth of Puerto Rico to the United States District Court for the
District of Puerto Rico, Case No. 19-CV-0111 (DRD). You are authorized to inform the United States District
Court of such consent.

Rega rds,

Ray Eppinger, CPCU, ARe, ARM, A|C

Vice President & Globa| Head of Reinsurance C|aims
A||ied World Reinsurance Company

199 Water Street, 25th Floor

New York, NY 10038

Te|: (212) 635-3931/(646) 794-0719
Fax: (212) 635-5532
Ce||: (347) 583-0343

 

The information contained in this e-mail and any attachments hereto is confidential |f you are not the intended
recipient, you must not use or disseminate any of this information. If you have received this e-mail in error, please
immediately notify the sender by reply e-mai| and permanently delete the original e-mai| (and any attachments
hereto) and any copies or printouts thereof. Although this e-mai| and any attachments hereto are believed to be free
of any virus or other defect that might affect any computer system into which it is received and opened, it is the
responsibility of the recipient to ensure that it is virus free and no responsibility is accepted by A||ied World
Assurance Company Holdings, GmbH or its subsidiaries or affiliates, either jointly or severally, for any loss or damage
arising in any way from its use.

Page 1 of 1

